DETAILED ACTION
The present application is a Divisional (DIV) of U.S. Application No. 16/193,542.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed January 31, 2022, have been fully considered.
Claims 4-5, 7, 12, 15, and 17 are cancelled.
The objections to Claims 4 and 7, mailed November 1, 2021, are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 8 recites the broad recitation “the non-deformable particles comprise” in lines 1-2, and the claim also recites “wherein the non-deformable particles consist of” in line 12 of Claim 1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 11 recites the broad recitation “the non-deformable particles comprise” in lines 1-2, and the claim also recites “wherein the non-deformable particles consist of” in line 12 of Claim 1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 19 recites the broad recitation “the deformable particles comprising” in line 1, and the claim also recites “wherein the deformable particles consist of” in line 4 of Claim 1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 13-14, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa et al. (US 2016/0177693).
Claim 1. Gomaa discloses A diverter composition ([0009]; [0021]; [0022]; [0076]) comprising a combination of deformable particles and non-deformable particles ([0025]; [0026]; [0048] “The diverter fluid can optionally further comprise other components, for example additional diverters that are not the same as the water-swellable polymer particles.”; [0059]; [0060]), …  
wherein the deformable particles consist of deformable polymer selected from
(i) crosslinked copolymers of acrylamide, acrylate, and vinylformamide monomers, 
(ii) starch grafted with acrylonitrile and acrylate monomers, 
(iii) crosslinked polymers of two or more of allylsulfonates, 2-acrylamido-2-methyl-1-propanesulfonic acid, 3-allyloxy-2-hydroxy-1-propane-sulfonic acid, diallyl dimethylammonium salts, benzyl diallylmethylammonium salts, methacrylamidopropyltrimethylammonium salts, acrylamidopropyltrimethylammonium salts, and 
(iv) any combination thereof ([0026]; [0031]; [0040]), and
wherein the non-deformable particles consist of a material selected from polyesters, polyamides, polyethers, polycarbonates, polyurethanes, polysaccharides, peptides, polypeptides, urea-formaldehyde copolymers, poly(lactic acid), polyethylene terephthalate, and combinations thereof ([0028]; [0048] “polylactic acid”; [0059]; [0060]). 
Gomaa does not explicitly disclose wherein the deformable particles and non-deformable particles are degradable.  However, since Gomaa discloses the same chemicals as claimed, the diverters would inherently act in the same manner as claimed, (i.e., the diverters would be capable of degradation).  If there is any difference between the composition of Gomaa and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 2. Gomaa discloses The diverter composition of claim 1.  Gomaa discloses that the water-swellable polymer particles can be present in the diverter fluid in a concentration of 0.01 to 200 pounds per thousand gallon ([0025]; [0048]), but Gomaa does not explicitly recite the claimed range: wherein the deformable particles are present from about 1 wt % to about 99 wt % of the diverter composition.1  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of particles in Gomaa to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 3. Gomaa discloses The diverter composition of claim 1, wherein the deformable particles are swellable particles ([0026]; [0043]).
Claim 6. Gomaa discloses The diverter composition of claim 1, wherein the deformable particles have a volume average particle size from about 0.05 microns to about 100,000 microns ([0023]).  
Claim 8. Gomaa discloses The diverter composition of claim 1, wherein the non-deformable particles comprise poly(lactic acid) or polyethylene terephthalate ([0048]; [0133]; [0134]; Claim 8).  
Claim 9. Gomaa discloses The diverter composition of claim 1, wherein the non-deformable particles are present from about 1 wt % to about 99 wt % of the diverter composition ([0059]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of particles in Gomaa to the remaining range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
Claim 10. Gomaa discloses The diverter composition of claim 1.  Gomaa discloses that the swellable particles have a size from 0.01 to 100,000µm ([0023]), but Gomaa does not disclose wherein the at least one non-deformable particle comprises an average particle size range from about 0.05 mm to 65 mm.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the particle size of diverters in Gomaa to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11. Gomaa discloses The diverter composition of claim 1, wherein the non-deformable particles comprises polylactic acid ([0048]; [0133]; [0134]; Claim 8).
Claim 13. Gomaa discloses The diverter composition of claim 1.  Gomaa does not explicitly recite the claimed range: wherein the diverter composition is present in a first treatment fluid at a concentration of 1,000 to 200,000 ppm.  However, Gomaa does disclose that the water-swellable polymer particles can be present in the diverter fluid in a concentration of 0.01 to 200 pounds per thousand gallon ([0025]; [0048]).2  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of diverter concentration in Gomaa to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 14. Gomaa discloses The diverter composition of claim 1, wherein the diverter composition withstands a pressure of 10 psi to 20,000 psi (Examples 1-4).  
Claim 16. Gomaa discloses The diverter composition of claim 1.  Gomaa does not explicitly disclose wherein the composition is provided as a dry blend.  However, it would have been an obvious matter of design choice well known to one of ordinary skill in the art, before the effective filing date, to use a dry blend versus a liquid blend based on the transportation, application, and/or operational needs of the diverter composition in Gomaa, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  At the least, it would have been obvious to try due to the finite number of identified, predictable potential solutions to the recognized need (as discussed above), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Claim 18. Gomaa discloses The diverter composition of claim 1, further comprising a carrier fluid ([0041]).
Claim 20. Gomaa discloses The diverter composition of claim 19, wherein the copolymer of acrylamide, acrylic acid, and N-vinylformamide is crosslinked with a mixture of tetraethylene glycol diacrylate and methylene bisacrylamide ([0035]; [0036]; Examiner note: Claim 1 presents a Markush group and does not necessarily require the inclusion of a “copolymer of acrylamide, acrylic acid, and N-vinylformamide”).  
Claim 21. Gomaa discloses The diverter composition of claim 1, wherein the deformable particles consist of a crosslinked copolymer of acrylamide, acrylic acid, and N-vinyl formamide ([0031]; [0035]; [0040]).  
Claim 22. Gomaa discloses The diverter composition of claim 1, wherein the non-deformable particles consist of poly(lactic acid) ([0048]).  
Claim 23. Gomaa discloses The diverter composition of claim 1.  Gomaa does not explicitly disclose wherein the deformable particles are present in the diverter composition from 5 wt% to about 75 wt% of the diverter composition, and wherein the non-deformable particles are present in the diverter composition at from about 20 wt% to 50 wt% of the diverter composition.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of particles in Gomaa to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive for the reasons explained, below. 
Applicant argues that Gomaa fails to disclose and/or teach the claimed combination of deformable and non-deformable particles.  The Examiner respectfully disagrees.  Gomaa discloses swellable particles in combination with “other components, for example additional diverters that are not the same as the water-swellable polymer particles” including polylactic acid ([0048]).

Regarding the claimed degradability (at the time the prior art reference was published):
MPEP § 2112(I): something which is old does not become patentable upon the discovery of a new property.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. 
 Moreover, MPEP § 2112(II): an inherent feature need not be recognized at the time of invention.
Finally, degradability is largely dependent on a variety of factors, including but not limited to: time, temperature, pressure, presence of reagent(s), environmental surroundings, and other downhole conditions.  Mostly all chemicals are capable of degradation with the appropriate set of factors.  The claimed invention does not include the process for degradation or degradation factors to limit the components.

Applicant argues that the diverter composition excludes other materials.  
However, the Examiner notes that Claim 1 recites the limitation “A diverter composition comprising” (emphasis added) in the preamble.
The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. Applicants used the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. (please See MPEP 2111.03]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: the deformable particle concentration range, as instantly claimed, appears to lack criticality to the claimed invention as it covers nearly any possible amount within the entire concentration range of the diverter composition
        2 Examiner note: 1 lb/1000 gallons = 0.001 lb/gal ≈ 120 ppm; Therefore, 200 lb/1000 gallons ≈ 24,000 ppm